Citation Nr: 1628638	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected right shoulder rotator cuff tear, dominant (right shoulder disability), prior to August 4, 2014, and an increased rating in excess of 20 percent thereafter.  

2.  Entitlement to an increased rating in excess of 10 percent for service-connected tenosynovitis, chronic strain of the anterior tibial fibular ligament of the right ankle (right ankle disability).  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to November 1983, February 2001 to March 2001, January 2003 to May 2004, and May 2006 to May 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona: a January 2011 rating decision continuing the evaluations for service-connected right ankle and right shoulder disabilities at 10 percent disabling, and a December 2014 rating decision denying entitlement to service connection for a left knee disability.  The Board notes that during the pendency of the appeal, the RO, in a March 2016 rating decision, granted an increased evaluation of 20 percent for the Veteran's right shoulder disability, effective August 4, 2014.  

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the Veteran's claims file.  

The Board observes that in a VA Form 9 that was filed in March 2016, and therefore after the appeals for the instant claims were perfected, the Veteran indicated that with respect to any Supplemental Statement of the Cases that he received, he was only appealing the denial of service connection for his left knee condition and the continuation of the 10 percent rating assigned to his right ankle disability.  However, at the May 2016 Board videoconference hearing, the Veteran and his representative affirmed that the issues on appeal included his claim of entitlement to an increased rating for his right shoulder disability.  Additionally, the Veteran has not submitted a written request to withdraw his appeal concerning an increased rating for his right shoulder disability pursuant to 38 C.F.R. § 20.204.  Upon consideration of this history and the fact that the grant of a 20 percent rating, effective August 4, 2014, does not constitute a full grant of the benefit sought, the issue of entitlement to an increased rating for a service-connected right shoulder disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The issues of entitlement to service connection for tinnitus and to an increased evaluation for service-connected bilateral hearing loss have been raised by the record in a May 2016 VA Form 21-526EZ, Fully Developed Claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to increased ratings for his service-connected right shoulder and right ankle disabilities and to service connection for his claimed left knee disability.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  With respect to increased rating claims, while the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when the record indicates that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The Board observes that the Veteran was last afforded a VA examination for his right shoulder and right ankle disabilities in August 2014.  With respect to the Veteran's right shoulder, the Veteran reported that it hurt with overhead use, that he experienced moderate flare-ups requiring rest after performing certain activities, and that his shoulder had reduced range of motion.  However, at the May 2016 Board videoconference hearing, the Veteran indicated that his right shoulder was "a little bit worse" since the August 2014 VA examination.  While the Veteran suggested that it was difficult to assess the degree to which his condition has worsened due to the fact that he has been limiting certain activity, he also reported that he experienced occasional numbness and difficulty sleeping because of the pain.  

Concerning the Veteran's right ankle, at the August 2014 VA examination, the Veteran reported that he experienced constant pain, that his ankle would occasionally give out on irregular surfaces, and that his ankle had reduced range of motion.  The examiner noted that the Veteran's ankle was not unstable at the time of the examination.  At the May 2016 Board videoconference hearing, the Veteran maintained that his right ankle disability had worsened since the August 2014 VA examination.  The Veteran reported that he wears high-top boots to help with his symptoms and that at times, the pain limits his ability to walk more than a quarter of a mile.  The Veteran also indicated that he experiences increased pain after walking, standing, and squatting.  Additionally, the Veteran stated that he has weight-bearing issues associated with his right ankle disability.  

Given the Veteran's contentions regarding worsening of his service-connected right shoulder and right ankle disabilities, the Board finds that new VA examinations are necessary to determine the current nature and severity of the Veteran's disabilities prior to adjudicating his claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 403.  

Based on a review of the evidence of record, the Veteran has not been afforded a VA examination regarding his claim of entitlement to service connection for a left knee disability.  The Board observes that according to a September 2015 VA orthopedic clinic note, an X-ray of the Veteran's knees showed early degenerative changes, and an MRI showed a large bucket handle tear of the lateral meniscus of the left knee.  The treating provider noted that both knees had grade IV chondromalacia of the cartilage of the posterior lateral condyles.  The assessment was early degenerative changes and large meniscus tears of both lateral menisci.  In light of the September 2015 VA orthopedic surgeon's findings and assessments, and the Veteran's contention that his current left knee condition is due to wear and tear from serving as a mechanic during service or a fall that occurred during his service in Iraq in 2003 or 2004, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's claimed left knee disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

	Associate current VA treatment records dated since June 2016 with the claims file.

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected right shoulder and right ankle disabilities.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and the examination reports should comply with all appropriate protocols for rating musculoskeletal disabilities of the shoulder and ankle.  

The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

The examiner should also address all current functional impairment from the Veteran's right shoulder and right ankle disabilities, to include any impact on occupational functioning.  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After the development in #1 has been completed, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed left knee disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed left knee disability.  

In identifying all pertinent diagnoses, the examiner should specifically address the September 2015 VA treatment record that includes assessments of early degenerative changes and large meniscus tear of the left knee, in addition to a notion of grade IV chondromalacia of the cartilage of the posterior lateral condyle.  

(b)  For each left knee diagnosis that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is caused by, or otherwise etiologically related to, the Veteran's active military service, to include his statements that he has a left knee disability due to wear and tear from serving as a mechanic during service or a fall that occurred during his service in Iraq in 2003 or 2004.

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


